Citation Nr: 1015407	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis A and 
hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Honolulu, Hawaii currently 
holds jurisdiction over the claims.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service.

2.  The Veteran's PTSD, first diagnosed after service, does 
not result from a verified in-service stressor.

3.  The Veteran's acquired psychiatric disorders, which first 
manifested many years after service, are not shown to be 
causally related to service. 

4.  The Veteran's hepatitis A and hepatitis C are not shown 
to have manifested in service or to be otherwise causally 
related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  Hepatitis A and hepatitis C were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his/her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  A claimant's testimony alone may establish the 
occurrence of the claimed in-service stressor if consistent 
with the circumstances, conditions, or hardships of his/her 
service.  38 C.F.R. § 3.304(f)(1).  However, this provision 
is only applicable once a claimant has established that 
he/she engaged in combat with the enemy.  Id.

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

A showing of no more than service in a general "combat 
area" or "combat zone" is insufficient to trigger the 
evidentiary benefit of 38 U.S.C.A. § 1154(b).  Moran v. 
Peake, 525 F.3d. 1157 (Fed. Cir. 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.

The basic wartime service connection entitlement statute set 
forth at 38 U.S.C.A. §§ 1110 precludes the payment of 
compensation for disability which results from a veteran's 
own willful misconduct or abuse of alcohol or drugs.  This 
language arises from an amendment to 38 U.S.C.A. § 1110 by 
the Omnibus Budget and Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 (1990) 
(OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2nd Sess. 
1997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. 
§ 3.301(a), direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active 
military, naval, or air service shall not be 
deemed to have been incurred in line of duty 
if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient 
to cause disability to or death of the user; 
drug abuse means the use of illegal drugs 
(including prescription drugs that are 
illegally or illicitly obtained), the 
intentional use of prescription or non-
prescription drugs for a purpose other than 
the medically intended use, or the use of 
substances other than alcohol to enjoy their 
intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. 
§ 105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id.  1377-78.  In other 
words, the Allen Court determined that the language of 
section 1110 reflected a Congressional intent that the cause 
of the alcohol-related disability determined whether the 
alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation: Either the alcohol-related 
disability is due to voluntary abuse of alcohol and therefore 
noncompensable or it is due to a service-connected condition 
in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id. at 1376-77.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Acquired psychiatric disorder, to include PTSD

The Veteran alleges that he manifests PTSD as a result of 
combat and non-combat stressors during service.  VA clinical 
records reflect a diagnosis of PTSD which appears to conform 
to the DSM-IV criteria, although these assessments do not 
clearly delineate the stressor(s) supporting the PTSD 
diagnosis.  The Veteran was not diagnosed with PTSD during 
service.  For purposes of this decision, the Board will 
assume that the Veteran manifests PTSD.

Thus, a threshold question on appeal concerns whether any of 
the Veteran's reported stressors have been verified.  There 
is no documentary evidence that the Veteran engaged in combat 
with the enemy, and the Veteran holds no awards indicative of 
combat service.  As such, the Veteran's combat status cannot 
be conceded based upon service personnel records (SPRs) 
alone.

In pertinent part, the Veteran's SPRs reflect that the 
Veteran departed for duty in the Republic of Vietnam on 
February 16, 1971.  He was assigned to the 56th Supply 
Company on March 21, 1971 with a military occupational 
specialty (MOS) of Security Guard (11B10).  On June 30, 1971, 
the Veteran was assigned to the E Co. 50th Infantry Division 
as a Security Guard (11B10).  On November 1, 1971, the 
Veteran was assigned to the 92nd Service Battalion as a 
Security Guard (11B20).  He departed the Republic of Vietnam 
on January 29, 1972.

As noted by the RO, the Veteran's SPRs do not appear to be 
completely accurate as it pertains to his unit assignments.  
For instance, there is documentary evidence that E Co. 50th 
Infantry Division was not in existence in 1971.  This fact 
has been considered by the RO and the U.S. Army & Joint 
Services Records Research Center (JSSRC) by alternatively 
researching activities for Americal, the 196th Infantry 
Brigade, and enemy activities within the vicinity of the 
Veteran's reported locations.

Beyond the problem above, however, the Veteran has provided 
an inconsistent and contradictory account of his alleged 
combat and non-combat stressors.  The Veteran has 
additionally described events which are not capable of 
verification.

In a stressor statement dated June 2, 2004, the Veteran 
stated that he had been assigned to the HHC, 2nd Brigade, 4th 
Infantry Division HQ Forscom in the Quan Tri Province from 
March 1971 to January 1972.  This statement reflected the 
following stressors:

       - in April 1971, he was present on the 
Quan Tri Army Base wherein he witnessed 
trucks transporting body parts in plastic 
bags;
       
        - in June 1971, he was on convoy duty 
from Da Nang to Quan Tri when his unit was 
ambushed, a firefight ensued, and 5 of his 
service mates were wounded.  Notably, the 
Veteran indicated "I fear for my life for 
this is the first time we confronted enemy 
fire." (emphasis added);
        
        - in August 1971, he was present at Da 
Nang Army Base wherein he helped secure the 
body of a servicemate who hung himself in 
the shower room; and
        
        - in September 1971, he was medevaced 
by helicopter to a hospital clinic in Quan 
Tri.

According to treatment notes from the Vet Center in September 
2004, the Veteran reported being assigned to the 196th 
Infantry Brigade in Da Nang wherein he experienced the 
following stressors:

       - witnessing graves registration 
personnel at Da Nang callously throw dead 
bodies out of a truck; and
       
       - being ambushed while on convoy to the 
Vandergrift compound with his unit taking 
casualties.

In an interview dated May 26, 2006, the Veteran reported 
service in Vietnam from March 16, 1971 to January 29, 1973 
while assigned to the HHC, 2nd Brigade, 4th Infantry Division.  
At this time, the Veteran reported the following stressors:

       - from March to June 1971, he witnessed 
trucks containing assorted body parts in 
plastic bags;
       
       - in June 1971, he was ambushed on a 
convoy to Khe San with 5 servicemates 
wounded;
       
       - in August 1971, a servicemate hung 
himself in a shower; and
       
       - in September 1971, he was medevaced by 
helicopter to a hospital clinic in Quan Tri 
when he lost his memory.

According to VA treatment notes in August 2005, the Veteran 
described the following:

        - his most traumatic memory involved 
performing a mission where he witnessed 
civilians being shot; and

       - having "[n]o wounds" while in 
Vietnam.

In a stressor statement received in April 2007, the Veteran 
described the following stressors:

       - from May to June 1971, he was on a 
temporary mission assignment with the 80th 
Group, 196 Infantry Security Brigade located 
at Vandergrift wherein, approximately 3 days 
after his arrival at Vandergrift and only two 
months since his arrival in Vietnam, an 
incoming rocket landed within 100 feet of the 
perimeter resulting in his being medevaced to 
a hospital clinic in Quan Tri; and
       
       - in November 1971, a service mate a 
couple of bunks away killed himself with a 
pistol.

The Veteran's service treatment records (STRs) do not 
document that he ever incurred a head injury or was medevaced 
to a hospital in Quan Tri.  The only relevant record, dated 
December 20, 1971, reflects the Veteran's treatment for 
headache and a runny nose.

Importantly, research conducted by the JSSRC indicated that 
morning reports for 1971 document the Veteran's assignment to 
the 56th Support Company but contain no record of him being 
medevaced.  This research is consistent with the Veteran's 
own statements made during service.  

On his September 1973 Report of Medical History, the Veteran 
denied a history of head injury, loss of memory or amnesia, 
or periods of unconsciousness.  He further denied having been 
a hospital patient.  Thus, the Veteran's own statements in 
service provide highly probative evidence against a finding 
that the claimed head injury and medevac hospitalization 
occurred as claimed.

The Board next observes that the Veteran's description of 
this stressor is internally inconsistent as to when the 
purported event occurred.  RO personnel engaged in 
significant discussion as to whether the Veteran may have 
been present at Quan Tri Combat Base during a confirmed 
attack on March 7, 1971, by allowing for a potential 
discrepancy in the SPRs which did not document the Veteran's 
arrival in Vietnam until March 21, 1971.

However, the Veteran himself reports arriving in Vietnam on 
March 16, 1971 which is after the confirmed event.  
Furthermore, the Veteran's own statements describe this 
alleged event as occurring in either May or September 1971, 
again after the confirmed event.  Moreover, the Veteran's 
June 2004 statement indicates that he was first exposed to 
enemy fire in June 1971, which conflicts with a potential May 
1971 time frame for this alleged event.

In short, all of this evidence establishes that the Veteran 
was not present during the confirmed event which occurred on 
March 7, 1971.

The Board next reviews the Veteran's claimed stressor of 
coming under enemy fire in June 1971 while performing convoy 
duty.  In June 2004, he referred to the convoy starting from 
Da Nang.  However, in April 2007, he alleged that he was 
stationed at Vandergrift on a temporary mission assignment.  
The SPRs do not reflect any temporary mission assignments or 
that the Veteran performed convoy duties.  Furthermore, 
neither the RO nor JSSRC was able to find any information 
corroborating enemy activities in this area at this time.  

In short, there is no evidence of record corroborating the 
Veteran's allegation that he was exposed to enemy fire while 
performing convoy duty in June 1971.

The Veteran has next alleged witnessing plastic bags with 
body parts being transported by trucks.  In his June 2004 
statement, the Veteran described this event as occurring at 
an Army Base in Quan Tri Army Base but later described a 
similar event occurring at Da Nang during the same 
approximate time period.  He further reports witnessing two 
suicides, one in August 1971 wherein he "secured" an 
individual who hung himself in a shower and another in 
November 1971 who purportedly shot himself several beds away 
from the Veteran.  He otherwise reports serving on combat 
patrols, witnessing the killing of civilians, and probably 
having killed others on these missions.

The Board observes that, in addition to the Veteran's 
contradictory statements regarding the purported period of 
unconsciousness with medevac hospitalization in service, the 
record also discloses an additional clearly untruthful 
statement from the Veteran.  The Veteran was diagnosed with 
hepatitis C in July 1994 at which time he reported to his 
treating physician a risk factor of sharing needles in the 
1970's.  However, after a claim of VA compensation for 
hepatitis C had been filed, he contradicted this prior 
statement by denying a history of heroin or cocaine usage to 
a VA physician in May 2005.  Thus, the Veteran is shown to be 
an unreliable historian.

The Board is cognizant of the holdings in Pentecost and 
Suozzi which allows for a Veteran's testimony to place him or 
her at a scene of a confirmed stressor event for verification 
purposes.  However, a Veteran's testimony must be deemed 
credible in order for the Pentecost and Suozzi principles to 
apply.

Simply stated, the Board finds that not only do the Veteran's 
statements not support his claim, but actually provide 
affirmative evidence against his claim, clearly providing 
affirmative evidence against his claim to the point that 
further efforts to confirm his stressors are not warranted.  

Even assuming that the actual occurrence of events such as 
trucks transporting body parts in plastic bags, that 
soldier's committed suicide, and that soldiers performed 
missions involving the killing of civilians and soldiers, the 
Veteran's testimony alleging his personal presence and 
involvement in such events is not deemed credible.  In this 
respect, the overall reliability of the Veteran's allegations 
has been impeached to the extent that the Board finds no 
truthfulness to any of the assertions.  While further efforts 
can always be undertaken to attempt to confirm the Veteran's 
alleged stressors, his statements are so unreliable at this 
point to place into question any statement made by the 
Veteran regarding his claims.  Even if a stressor could be, 
or were, confirmed, his subjective reaction to such an event 
is now clearly in question, making further efforts to confirm 
a stressor unwarranted. 

Thus, the Board finds that the Veteran's testimony, alone, is 
insufficient to establish that he engaged in combat with the 
enemy, or was personally involved or exposed to the various 
alleged combat and non-combat stressors.  Accordingly, the 
Board finds that the Veteran's PTSD, first diagnosed after 
service, does not result from a verified in-service stressor.

The Board next addresses the question as to whether any of 
the Veteran's other diagnosed psychiatric disorders either 
first manifested in service and/or are causally related to 
events in service.  The Veteran's STRs do not reflect any lay 
or medical evidence of psychiatric disability.  On his 
September 1973 separation examination, the Veteran denied a 
history of symptoms such as frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  
At that time, his psychiatric status was clinically evaluated 
as normal.

Overall, the Veteran's STRs provide strong probative evidence 
against this claim, reflecting no lay or medical evidence of 
psychiatric impairment in service, and direct lay and medical 
evidence that no psychiatric disability was present upon his 
discharge from service.

The Veteran's available postservice medical records first 
reflect a report of situational stress in September 1992.  
The later VA clinical records reflect diagnoses of depressive 
disorder not otherwise specified (NOS), anxiety disorder NOS 
and alcohol dependence.  There is nothing in the record to 
indicate a connection between these problems and service that 
ended many years earlier.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the Veteran's entire medical history in determining 
if service connection is warranted, including a lengthy 
period of absence of complaints).  

The Board finds that the post-service treatment records, as a 
whole, provide evidence against this claim.

Additionally, there is no lay or medical evidence that the 
Veteran manifested a psychosis to a compensable degree within 
one year from service.  As such, the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

The only evidence that suggests the Veteran currently has a 
psychiatric disability that is related to his military 
service is his own statements.  With respect to continuity of 
symptomatology, the Veteran's most reliable statement is 
found on his September 1973 separation examination wherein he 
denied psychiatric symptoms and an examiner found no 
psychiatric disability at that time.  Notably, this 
examination report was generated with a view towards 
ascertaining the Veteran's then-state of physical fitness and 
is akin to a statement of diagnosis or treatment.  This 
document has great probative value in determining the 
Veteran's then state of physical fitness, is consistent with 
the entire evidentiary record, and outweighs any current 
testimony which is shown to be unreliable.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

Additionally, there is no indication that the Veteran has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  To the extent 
that his beliefs hold probative value, they are greatly 
outweighed by the service and postservice medical records.  
There is no material doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.

Hepatitis

The Veteran seeks service connection for hepatitis A and 
hepatitis C.  He has not advanced any specific argument in 
support of his claim.  By letter dated August 21, 2006, the 
RO notified the Veteran of the requirements for establishing 
service connection for hepatitis C which included a list of 
hepatitis C risk factors recognized by the medical community.  
The Veteran was requested to send in a statement identifying 
whether any of the listed risk factors applied in his case, 
but he failed to respond.  

The Board notes that the RO's request for information was not 
an onerous request.  The Veteran was requested to provide 
information solely within his control, and the RO provided 
him a VA Form 21-4138 to assist him supplying the requested 
information.  The duty to assist is not a "one-way" street 
and, quite simply, the Veteran has failed in his duty to 
fully develop his case.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Thus, the Board must decide this case on 
the record as it exists.

The Veteran's STRs show that he was not treated or diagnosed 
with hepatitis A and/or hepatitis C during active service.  
These records fail to disclose lay or medical evidence of any 
hepatitis C risk factors identified in VBA Training Letter 
211A.  On his September 1973 separation examination, the 
Veteran denied a history of any significant illnesses, to 
include jaundice or hepatitis.  Neither hepatitis A nor 
hepatitis C was diagnosed.

Overall, the Veteran's STRs provide strong probative evidence 
against the claims, failing to reflect the onset of hepatitis 
A and/or hepatitis C during service and failing to reflect 
any risk factors for contracting hepatitis C.

Post-service, the Veteran was first found to have positive 
screenings for hepatitis A (HAV Ab) and hepatitis C 
antibodies in July 1994.  At that time, the Veteran reported 
a history of hepatitis/yellow jaundice in 1978.  He further 
reported risk factors of sharing needles in the 1970's and 
having multiple tattoos.  A VA clinical record dated May 2005 
included the Veteran's denial of a history of high risk 
sexual intercourse, surgery or blood transfusion, and heroin 
or cocaine use.  He indicated obtaining a tattoo in the late 
1980's.

Overall, the Veteran's postservice medical records provide 
strong probative evidence against the claims.  In this 
respect, the Veteran's own statements reflect a risk factor 
of needle sharing in the 1970's which cannot form a basis for 
service connection in this case.  See 38 C.F.R. § 3.301(d); 
Allen, 237, F.3d. 1368 (Fed. Cir. 2001).  Importantly, the 
Veteran has not reported any inservice risk factors for 
contracting hepatitis C of a non-willful misconduct origin.

Furthermore, hepatitis A and hepatitis C were first diagnosed 
of record many years after service which is a factor against 
the claim.  See Maxson, 230 F.3rd 1330 (Fed. Cir. 2000).  The 
Veteran's own statement first reflects hepatitis symptoms in 
1978, which is approximately 5 years after service, which 
provides further evidence against the claim.  Jandreau, 492 
F.3d 1372 (Fed. Cir. 2007).  

Finally, on review of the entire record, the Board finds no 
competent medical evidence indicating that the Veteran's 
hepatitis A and/or hepatitis C either first manifested in 
service and/or is causally related to any event during 
service.

For these reasons, the Board must find that the Veteran's 
hepatitis A and hepatitis C, which first manifested many 
years after service, are not shown to be related to an 
inservice event.  As a lay person without the appropriate 
medical training and expertise, the Veteran's personal 
opinion and belief that hepatitis A and hepatitis C is 
related to service holds no probative value.  Espiritu, 2 
Vet. App. at 494.  To the extent his opinion holds any 
probative value, it is greatly outweighed by the overall 
evidence of record, to include the normal separation 
examination, his report of first being treated for 
hepatitis/yellow jaundice after service, and his report of 
hepatitis C risk factors of a willful misconduct nature and 
another risk factor (tattoo) which occurred after service.  
There is no doubt of material fact to be resolved in his 
favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is 
denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran filed an application for service connection for 
PTSD and liver disability in April 2004.  A pre-adjudicatory 
RO letter dated advised the Veteran of the service connection 
criteria and the relative duties upon himself and VA in 
developing his claims.  

A post-adjudicatory RO letter dated March 2006 advised the 
Veteran of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection be established.

A post-adjudicatory RO letter dated August 2006 advised the 
Veteran of the requirements for establishing service 
connection for hepatitis C which included a list of hepatitis 
C risk factors recognized by the medical community.  The 
Veteran was requested to send in a statement identifying 
whether any of the listed risk factors applied in his case, 
and was provided a VA Form 21-4138 to return to the RO in 
supplying the necessary information.  

On this record, the Board finds that VA has provided content 
compliant VCAA notice on all the claims.  The initial pre-
adjudicatory April 2004 RO letter clearly provided 
substantially VCAA content notice on the PTSD claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As the PTSD claim is denied, any timing deficiency with 
respect to providing notice of the criteria for establishing 
an initial disability rating and effective date of award 
constitutes harmless error as the issues are not implicated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the hepatitis claims, the pre-adjudicatory RO 
notice supplied the Veteran with the general information 
necessary to substantiate the claims.  To the extent that a 
more detailed notice was required on the hepatitis C claim, 
the Board notes that such notice was supplied more than 3 
years ago, and the claim has undergone subsequently 
readjudications in the supplemental statements of the cases 
(SSOCs) dated March 2007 and January 2010.  Thus, this 
potential notice error was cured.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Overall, the curative notice sent to the Veteran in August 
2006 merely requested the Veteran to provide more specific 
information in support of his claim, and he clearly has had a 
substantial amount of time to supply the requested 
information.  Therefore, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate in the 
processing of this claim and that no prejudicial error has 
accrued to the Veteran on this issue.  As the claim remains 
denied, the untimely Dingess notice clearly has had no 
prejudicial effect.  

Overall, the Board finds that no prejudicial error accrues to 
the Veteran in deciding the case at this time.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and all private and VA treatment records identified by the 
Veteran as capable of substantiating the claims.

With respect to the PTSD claim, the RO has conducted all 
reasonable development attempting to corroborate the 
Veteran's alleged stressors.  Based upon a totality of the 
evidence, the Board finds that any further research efforts 
would be futile.  The Veteran provides inconsistent and 
contradictory statements regarding his unit assignments as 
well as the times and places of the purported stressor 
events.  As held above, even assuming that some of the 
purported events could be verified in some way, the overall 
reliability of the Veteran's allegations have been impeached 
to the extent that the Board cannot apply the Pentecost and 
Suozzi principles in the Veteran's favor.  Thus, the Board 
finds that the duty to assist in attempting to corroborate 
the purported stressors has been satisfied.

The Veteran has not been afforded an examination, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

With respect to the acquired psychiatric disorder and PTSD 
claim, the Board has found that an inservice stressor has not 
been verified.  Thus, further examination on the PTSD claim 
would be pointless.  The Board has further found that the lay 
and medical evidence establishes that the Veteran had no 
psychiatric disability in service, or until many years later.  
The credible lay and medical evidence is against a finding of 
continuity of symptomatology since service, and there is no 
competent evidence suggesting that any of the diagnosed 
psychiatric disorders are associated with service.  As such, 
further medical examination or opinion is not warranted on 
this claim.

With respect to hepatitis A and hepatitis C, the Veteran was 
not treated for either disorder during service nor are non-
willful misconduct risk factors for hepatitis C shown during 
service.  On the other hand, the Veteran is shown to have a 
hepatitis C risk factors of willful misconduct (needle 
sharing) and a post service tattoo, and he has self reported 
the onset of hepatitis/yellow jaundice manifesting 
approximately 5 years after service.  There is no competent 
evidence to show that hepatitis A and/or hepatitis C is 
related to the Veteran's service, or credible evidence that 
there have been recurrent or continuous symptoms since 
service.  Given the foregoing, the Board finds that the 
standards of McClendon have not been met on this claim 
either.  See also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for hepatitis A and hepatitis C is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


